DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a semiconductor circuit comprising: a glitch-free circuit configured to receive the inverted input clock signal, the input clock signal, the first output signal, and the second output signal, and to determine a voltage level of a node on the basis of the inverted input clock signal, the input clock signal, the first output signal, and the second output signal; and an inverter configured to output an output clock signal obtained by inverting the voltage level of the node determined by the glitch-free circuit, wherein the glitch-free circuit does not include a transistor having a gate connected to the node, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious a semiconductor circuit comprising: a first transistor and a second transistor configured to provide a power supply voltage to a node and are connected in series with each other; a third transistor and a fourth transistor connected in parallel with the first transistor and the second transistor and configured to provide the power supply voltage to the node, and connected in series with each other; a fifth transistor and a sixth transistor configured to provide a ground voltage to the node, and connected in series with each other; a seventh transistor and an eighth transistor connected in parallel with the fifth transistor and the sixth transistor and configured to provide the ground voltage to the node, and are connected in series with each other; and an inverter connected to the node and configured to output an output clock signal obtained by inverting a voltage level of the node, wherein the first transistor and the sixth transistor are gated to a voltage level of the inverted input clock signal, a second transistor and the seventh transistor are gated to a voltage level of the first input data, the third transistor and the eighth transistor are gated to a voltage level of the input clock signal, and the fourth transistor and the fifth transistor are gated to a voltage level of the second input data, along with all the other limitations as required by claim 11.
The prior art of record fails to disclose or make obvious a semiconductor circuit comprising: a glitch-free circuit configured to determine a voltage level of a node on the basis of a voltage level of the second output signal in response to a voltage level of the inverted input clock signal being a first logical level, and to determine the voltage level of the node on the basis of a voltage level of the first output signal in response to the voltage level of the inverted input clock signal being a second logical level; and an inverter configured to output an output clock signal obtained by inverting a voltage level of the determined node, along with all the other limitations as required by claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842